EXHIBIT 10.1

 

AGREEMENT OF MERGER AND PLAN OF

REORGANIZATION

 

MERGING

 

CLIC TECHNOLOGY, INC.

a Florida corporation

 

with, and into,

 

FUNDTHATCOMPANY

a Nevada corporation

 

under the name of

 

“CLIC TECHNOLOGY, INC.“

 

MAY 3, 2018

 



  1

   



 

AGREEMENT OF MERGER AND PLAN OF REORGANIZATION

 

This Agreement of Merger and Plan of Reorganization (the “Agreement”) is dated
as of this 3rd day of May, 2018 (the “Effective Date”), by and among on the one
hand, FundThatCompany, a Nevada corporation, with a registered office address of
1815 NE 144th Street, North Miami, Florida 33181, (“FNTT”, and the “Surviving
Corporation”), and on the other hand, CLIC Technology, Inc., a Florida
corporation, with a business address of 815 NE 144th Street, North Miami,
Florida 33181, (“CTI” or the “Merging Corporation”) and the shareholders of CTI
(the “CTI Shareholders”). (FNTT, CTI, and the CTI Shareholders may be referred
to herein as a “party” and collectively as the “parties”; and the Merging and
Surviving Corporations may also be referred to herein collectively as the
"Constituent Corporations").

 

RECITALS

 

WHEREAS, FNTT desires to acquire all of the issued and outstanding capital stock
of CTI (the “CTI Shares) from the CTI Shareholders in return for which the CTI
Shareholders shall receive shares of common stock of FNTT (the “FNTT Shares”) in
exchange for the CTI Shares (the “Shares Exchange”) as described in Section 1.3,
“Share Exchange”; and

 

WHEREAS, as a result of the Share Exchange, CTI as the Merging Corporation shall
merge into FNTT, wherein FNTT shall be the Surviving Corporation pursuant to the
terms of this Agreement; and

 

WHEREAS, the Board of Directors of the Constituent Corporations deem it
advisable and to the advantage of each that the Merging Corporation be merged
into the Surviving Corporation on the terms and conditions provided in this
Agreement and in accordance with the laws of the States of Nevada and Florida
(the “Merger”); and

 

WHEREAS, the Boards of Directors of each Constituent Corporation have
recommended to each one’s respective shareholders that the Merger be approved by
a vote of each one’s shareholders, which vote and approval has been attested
hereto by resolution of the shareholders of the Constituent Corporations, copies
of each of which is to be provided at Closing (Cf., ARTICLE IX, “Closing”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein to which the Constituent Corporations and the CTI Shareholders
have agreed, the Constituent Corporations do hereby agree to merge on the terms
and conditions stated below to be filed with the Nevada Department of State,
Division of Corporations.

 



  2

   



 

ARTICLE I

 

Merger and Plan of Reorganization

 

1.1 Plan of Merger. At Closing (as hereinafter defined), the following Plan of
Merger of CLIC Technology, Inc. (the “Merging Corporation”) and FundThatCompany
(the “Surviving Corporation”), is adopted pursuant to the Nevada Revised
Statues, the laws, the laws of the State of Florida and section 368(a)(1)(A) of
the Internal Revenue Code of 1986 of the United States as amended:

 

a) CLIC Technology, Inc. shall be merged with and into FundThatCompany, to exist
and be governed by the laws of the State of Nevada.

 

b) The name of the Surviving Corporation shall be changed from FundThatCompany
to “CLIC TECHNOLOGY, INC.”.

 

c) At Closing, the separate corporate existence of CTI shall cease, and the
Surviving Corporation shall succeed, without other transfer, to all the rights
and property of CTI and shall be subject to all the debts and liabilities of the
Merging Corporation in the same manner as if the Surviving Corporation had
itself incurred them. Post Closing, the Surviving Corporation at its sole option
may operate the business of CTI as a wholly-owned subsidiary company or an
operating division. All rights of creditors and all liens on the property of
each Constituent Corporation shall be preserved unimpaired, limited in lien to
the property affected by the liens immediately prior to the Merger.

 

d) The Surviving Corporation will carry on business with the assets of CTI, as
well as with the assets of FNTT.

 

e) The CTI Shareholders shall surrender all of their CTI Shares in the manner
hereinafter set forth.

 

f) In exchange for the CTI Shares surrendered by the CTI Shareholders, the
Surviving Corporation will issue and transfer to the CTI Shareholders, on the
basis set forth in Section 1.3, the FNTT Shares.

 

g) All pre-Closing third party shareholders of FNTT will retain their shares as
shares of the Surviving Corporation.

 

h) (1) Article I of the Articles of Incorporation of FNTT shall be amended to
read as follows: “The name of the Corporation is amended as follows: “CLIC
TECHNOLOGY, INC.”.

 

(2) Except as amended in Subparagraph (h) (1), the amended Articles of
Incorporation of FNTT shall continue in full force as the Articles of
Incorporation of the Surviving Corporation until further amended, altered, or
repealed as provided in the Articles or as specified by law.

 



  3

   



 

1.2 Results of Merger. The Constituent Corporations hereby agree that the
Merging Corporation shall be merged with, and into, the Surviving Corporation,
and the Merging Corporation and the Surviving Corporation shall be a single
corporation. The Surviving Corporation shall be the corporation continuing after
the merger, and the separate existence of the Merging Corporation shall cease at
Closing.

 

1.3 Share Exchange. At Closing, to execute the merger, all shares of the
outstanding capital stock of the Merging Corporation will be exchanged for a
total of One Hundred and Ten Million (110,000,000) shares of restricted common
stock of the Surviving Corporation. Said common stock will be issued to the CTI
Shareholders as listed in the attached Schedule A, and shall represent 71.5% of
the total issued and outstanding shares of restricted common stock of the
Surviving Corporation, which shall be One Hundred and Fifty-Three Million, Seven
Hundred and Fifty Thousand (153,750,000) shares. At Closing, in addition to the
above restricted shares, there shall remain Thirty Million, One Hundred Thousand
(30,100,000) unrestricted (free trading) shares, such that the total of all
restricted and unrestricted shares of common stock that are issued and
outstanding at Closing is One Hundred and Eignty-Three Million, Eight Hundred
and Fifty Thousand (183,850,000) shares.

 

At Closing, each CTI Shareholder agrees that any and all capital stock of the
Merging Corporation to which they are entitled has been surrendered to the
Surviving Corporation and cancelled per the terms and conditions of this
Agreement and that each CTI Shareholder no longer has any rights to any
ownership of CTI, which has merged into FNTT, and subsequently CTI has ceased to
exist.

 

1.4 Approval of Shareholder; No Material Changes. Pursuant to applicable
statutory provisions, this merger requires the approval of the shareholders of
each of the Surviving Corporation and the Merging Corporation. The conditions of
the applicable statutes of the State of Nevada have been complied with as
follows:

 

a) The shareholders of the Surviving Corporation and the Merging Corporation
have approved any increase in the quantity and class of outstanding shares of
capital stock of the Surviving Corporation connected to this merger; and

 

b) This Agreement does not conflict with or make changes in the Articles of
Incorporation or the Bylaws of the Surviving Corporation (except as to the
change in name).

 

1.5 Record Date of Merger. The record date of the Merger shall be the Effective
Date, which shall be filed with the appropriate governmental authorities.

 

1.6 Exemption from Registration. The parties hereto intend that all FNTT Shares
shall be restricted pursuant to Rule 144 and exempt from the registration
requirements of the Securities Act of 1933 of the United States, as amended.

 



  4

   



 

ARTICLE II

 

Additional Fundamental Terms and Conditions

 

2.1 Other Fundamental Terms and Conditions. All provisions listed and defined
under “ARTICLE X”, “Covenants Subsequent to the Date of Closing”, are hereby
incorporated in this Section as fundamental terms and conditions of the
Agreement.

 

ARTICLE III

 

Representations and Warranties of CTI

 

CTI hereby represents and warrants to FNTT that:

 

3.1 Organization. CTI is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida and has all necessary
corporate powers to beneficially control and own its properties and to carry on
its business as now owned and operated by it and is duly qualified to do
business and is in good standing in each of the political geographic locales
where its business requires qualification.

 

3.2 Certain Agreements. CTI is not in default of any contract, agreement,
undertaking or arrangement to which it is bound wherein such default could be
reasonably expected to have a material adverse effect on its business, assets,
properties, operations, financial condition or prospects (a “Material Adverse
Effect”).

 

3.3 Capitalization. Prior to Closing, all the issued and outstanding capital of
CTI shall consist of 100 shares of common stock, no par value per share. All
said shares have been issued to the existing CTI Shareholders listed in Schedule
A, and are duly and validly issued, fully paid and non‑assessable. There are no
outstanding subscriptions, options, rights, warrants, debentures, instruments,
convertible securities or other agreements or commitments obligating CTI to
issue any additional shares of its capital stock of any class.

 

3.4 Subsidiaries/Operating Divisions. As of the date of this Agreement, CTI has
no subsidiaries or operating divisions.

 

3.5 Directors and Executive Officers. The names and titles of the directors and
executive officers of CTI are as follows:

 



Name

 

Position

Yosef Biton

 

President, Secretary, Treasurer, Director



 

3.6 Compliance with Laws. To the best of CTI’s knowledge, it has complied with,
and is not in violation of, applicable federal, state or local statutes, laws
and regulations, including U.S. or other federal, regional or municipal
governmental laws of any nation, except where such non-compliance would not have
a material adverse impact upon its business or properties.

 



  5

   



 

3.7 Authority. The Board of Directors and shareholders of CTI has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and CTI has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of CTI and is enforceable in accordance with its terms and
conditions.

 

3.8 Ability to Carry Out Obligations. The execution and delivery of this
Agreement by CTI and the performance by CTI of its obligations hereunder in the
time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which CTI is a party,
or by which it may be bound, nor will any consents or authorizations of any
party other than those hereto be required, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of CTI, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of CTI.

 

3.9 Undisclosed Liabilities. Except as disclosed to FNTT prior to the Closing of
this Agreement, as of the date of Closing, CTI shall have no debts, liabilities,
liens or obligations of any nature (whether accrued, absolute, contingent,
direct, indirect, unliquidated or otherwise and whether due or to become due)
arising out of transactions entered into on, or prior to, the date of Closing,
or any transaction, series of transactions, action or inaction occurring on or
prior to the date of Closing, or any state of facts or condition existing on, or
prior to, the date of Closing (regardless of when such liability or obligation
is asserted), or as stated in its PCAOB audited financial statements submitted
to FNTT prior to Closing (the “CTI Financial Statements”). The CTI Financial
Statements shall present fairly, in all material respects, the financial
condition of CTI.

 

3.10 Tax Returns. CTI, within the times and in the manner prescribed by law, has
filed all applicable tax returns required by law and has paid all taxes,
assessments and penalties due and payable up to the date of Closing. The
provisions for taxes, if any, are accurately reflected in the CTI Financial
Statements and are adequate.

 

3.11 Litigation and Complaints.

 

a) CTI is not engaged in any litigation or arbitration proceedings, and there
are no such proceedings or suits pending or, to the knowledge of CTI, threatened
against or by CTI.

 

b) CTI is not subject to any investigation, inquiry or enforcement proceedings
or processes by any governmental entity, and to the best of CTI's knowledge,
there are no matters or circumstances which are likely to give rise to any such
investigation, inquiry, proceedings or process.

 



  6

   



 

3.12 Absence of Changes. As of the date of Closing, there have not been any
change in the financial condition or operations of CTI except changes in the
ordinary course of business, which changes in the aggregate have not been
materially adverse.

 

3.13 Indemnification. CTI agrees to indemnify, defend and hold FNTT, its
officers, directors and representatives, harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities,
damages, recoveries and deficiencies, including interest, penalties and
reasonable attorney fees asserted by third parties against FNTT which arise out
of, or result from (i) any breach by CTI in performing any of its covenants or
agreements under this Agreement or in any schedule, certificate, exhibit or
other instrument furnished or to be furnished by CTI to FNTT under this
Agreement, (ii) a failure of any representation or warranty in this Article III
or (iii) any untrue statement made by CTI in this Agreement.

 

3.14 Restricted Securities. CTI acknowledges that all of the FNTT Shares issued
by FNTT shall be restricted pursuant to Rule 144 and exempt from the
registration requirements of the Securities Act of 1933 of the United States, as
amended.

 

3.15 Criminal or Civil Acts. For the period of five years prior to the execution
of this Agreement, no executive officer, director or principal stockholder of
CTI has been convicted of a felony crime or filed for personal bankruptcy in any
country/jurisdiction, and has not been the subject of a U.S. Securities and
Exchange Commission (“SEC”) or NASD/FINRA judgment or decree, or is currently
the subject to any investigation in connection with a felony crime or SEC or
NASD/FINRA proceeding.

 

3.16 Full Disclosure. None of the representations and warranties made by CTI
herein, certificate or memorandum furnished or to be furnished by CTI, or on its
behalf, contains or will contain any untrue statement of material fact or omit
any material fact the omission of which would be misleading.

 

ARTICLE IV

Representations and Warranties of FNTT

 

FNTT represents and warrants to CTI that:

 

4.1 Organization. FNTT is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, has all necessary corporate powers to
carry on its business, and is duly qualified to do business and is in good
standing in each of the states where its business requires qualification.

 

4.2 Certain Agreements. Except as disclosed to CTI prior to the Closing of this
Agreement, FNTT is not in default of any contract, agreement, undertaking or
arrangement to which it is bound wherein such default could be reasonably
expected to have a material adverse effect on its business, assets, properties,
operations, results of operations, financial condition or prospects (a “Material
Adverse Effect”).

 



  7

   



 

4.3 Capitalization. Prior to Closing, the authorized capital of FNTT allows it
to issue up to 350,000,000 shares of common stock, par value per share of $.001,
and no shares of preferred stock. All of the outstanding capital stock of FNTT
is duly and validly issued, fully paid and non‑assessable. Except for
obligations for the issuance of additional shares of common stock per
outstanding subscriptions, options, rights, warrants, debentures, instruments,
convertible securities, or other agreements or commitments, there are no
outstanding obligations of any kind requiring FNTT to issue any shares of
preferred stock.

 

4.4 Subsidiaries/Operating Divisions. At the time of Closing, FNTT has no
subsidiaries or operating divisions.

 

4.5 Directors and Executive Officers. The name and title of the director and
executive officer of FNTT are as follows:

 



Name

 

Position

Yosef Biton

 

President, Secretary, Treasurer, Director



 

4.6 Compliance with Laws. To the best of FNTT’ knowledge, FNTT has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.

 

4.7 Authority. The Board of Directors and shareholders of FNTT has authorized
the execution of this Agreement and the consummation of the transactions
contemplated herein, and FNTT has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of FNTT and is enforceable in accordance with its terms and
conditions.

 

4.8 Undisclosed Liabilities. Except as disclosed to CTI prior to the Closing of
this Agreement, as of the date of Closing, FNTT shall have no debts,
liabilities, liens or obligations of any nature (whether accrued, absolute,
contingent, direct, indirect, unliquidated or otherwise and whether due or to
become due) arising out of transactions entered into on, or prior to, the date
of Closing, or any transaction, series of transactions, action or inaction
occurring on, or prior to, the date of Closing, or any state of facts or
condition existing on, or prior to, the date of Closing (regardless of when such
liability or obligation is asserted), or as stated in its PCAOB audited
financial statements of FNTT, dated December 31, 2017 (the “FNTT Financial
Statements”). The FNTT Financial Statements shall present fairly, in all
material respects, the financial condition of FNTT.

 

4.9 Tax Returns. Except as disclosed to CTI prior to the Closing of this
Agreement, FNTT, within the times and in the manner prescribed by law, has filed
all federal, state and local tax returns required by law and has paid, or made
arrangements to pay, all taxes, assessments and penalties due and payable. The
provisions for taxes, if any, are accurately reflected in its FNTT Financial
Statements and are adequate.

 



  8

   



 

4.10 Litigation and Complaints.

 

a) Except as disclosed to CTI prior to the Closing of this Agreement, FNTT is
not engaged in any litigation or arbitration proceedings, and there are no such
proceedings or suits pending or, to the knowledge of FNTT, threatened against or
by FNTT.

 

b) FNTT is not subject to any investigation, inquiry or enforcement proceedings
or processes by any governmental entity, and to the best of FNTT’ knowledge,
there are no matters or circumstances which are likely to give rise to any such
investigation, inquiry, proceedings or process.

 

4.11 Absence of Changes. Since the date of the Financial Statements, there has
not been any change in financial condition or operations of FNTT except changes
in the ordinary course of business, which changes in the aggregate have not been
materially adverse.

 

4.12 Indemnification. FNTT agrees to indemnify, defend and hold CTI, its
officers, directors and representatives, harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities,
damages, recoveries and deficiencies, including interest, penalties and
reasonable attorney fees asserted by third parties against CTI which arise out
of, or result from (i) any breach by FNTT in performing any of its covenants or
agreements under this Agreement or in any schedule, certificate, exhibit or
other instrument furnished or to be furnished by FNTT under this Agreement, (ii)
a failure of any representation or warranty in this Article IV or (iii) any
untrue statement made by FNTT in this Agreement.

 

4.13 Restricted Securities. FNTT acknowledges that all of the CTI Shares issued
by CTI are restricted pursuant to Rule 144 and exempt from the registration
requirements of the Securities Act of 1933 of the United States, as amended.

 

4.14. Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of FNTT has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Securities and Exchange Commission (“SEC”) or
NASD/FINRA judgment or decree, or is currently the subject to any investigation
in connection with a felony crime or SEC or NASD/FINRA proceeding.

 

4.15 Full Disclosure. None of the representations and warranties made by FNTT
herein, certificate or memorandum furnished or to be furnished by FNTT, or on
its behalf, contains or will contain any untrue statement of material fact or
omit any material fact the omission of which would be misleading.

 



  9

   



 

ARTICLE V

Representations and Warranties of the CTI Shareholders

 

5.1 Share Ownership. The CTI Shareholders hold 100% of the CTI Shares. Such CTI
Shares are not held beneficially, and such shares are not subject to any claims,
liabilities, liens, charges, encumbrances or equities of any kind. Each CTI
Shareholder holds authority to exchange its CTI Shares pursuant to this
Agreement and to deliver the CTI Shares to FNTT at Closing, and will therein
transfer to FNTT valid title thereto, free and clear of all claims, liabilities,
liens, pledges or charges of any kind.

 

5.2 Investment Intent. Each CTI Shareholder understands and acknowledges that
the CTI Shares are being exchanged in reliance upon the exemption provided in
4(2) of the Securities Act of 1933 of the United States, as amended, for
non-public offerings; and makes the following representations and warranties,
with the intent that the same may be relied upon in determining its suitability
to acquire the FNTT Shares:

 

a) The FNTT Shares are being acquired solely for the account of each CTI
Shareholder, for investment purposes only, and not with a view toward, or for
sale in connection with, any distribution thereof, and with no present intention
of distributing or reselling any portion of the FNTT Shares.

 

b) Each CTI Shareholder agrees not to dispose of its FNTT Shares or any portion
thereof unless and until counsel for the Surviving Corporation shall have
determined that the intended disposition is permissible and does not violate the
Securities Act of 1933, as amended, or any applicable state securities laws, or
the rules and regulations thereunder.

 

c) Each CTI Shareholder acknowledges that FNTT has made all documents pertaining
to all aspects of the transactions contemplated herein available to him/her and
to his/her qualified representatives, if any, and has offered such person(s) an
opportunity to discuss the transactions contemplated herein with an/the
officer(s) of FNTT.

 

d) Each CTI Shareholder is knowledgeable and experienced in making and
evaluating investments of this nature and desires to accept the Share Exchange
(as referenced in Section 1.3) on the terms and conditions of this Agreement.

 

e) Each CTI Shareholder is able to bear the economic risk of the investment that
results from the Share Exchange (as referenced in Section 1.3).

 

f) Each CTI Shareholder understands that its investment in the FNTT Shares is
not liquid and has adequate means of providing for its current needs and
contingencies and has no need for liquidity in this investment.

 

5.3 Indemnification. Each CTI Shareholder recognizes that the offer of the FNTT
Shares in the Share Exchange (as referenced in Section 1.3) is based upon its
representations and warranties set forth and contained herein, and hereby agrees
to indemnify and hold harmless FNTT, its officers, directors, employees,
representatives and agents, against all liability, costs or expenses (including
reasonable attorney’s fees and paralegal expenses) arising as a result of any
misrepresentation made herein by such Shareholder.

 

5.4 Restricted Securities. Each CTI Shareholder understands and agrees that the
certificate evidencing the FNTT Shares will have a restrictive legend placed
thereon stating that the FNTT Shares have not been registered under the
Securities Act of 1933 of the United States, as amended, or any state securities
laws, and setting forth, or referring to, the restriction on transferability and
sale of the FNTT Shares.

 



  10

   



 

ARTICLE VI

Covenants Prior to the Date of Closing

 

6.1 Investigative Rights. Prior to Closing, each Constituent Corporation shall
provide to the other, and such other party’s counsel, accountants, auditors and
other authorized representatives, full access during normal business hours and
upon reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records, financial and otherwise, for the purpose of
examining the same. Each Constituent Corporation shall furnish the other with
all information concerning each party’s affairs as the other party may
reasonably request. If during the investigative period one party learns that a
representation of the other party was not accurate, no claim may be asserted by
the party so learning that a representation of the other party was not accurate.
If the transaction contemplated hereby is not completed, all documents received
by one party belonging to another and/or their attorneys or other
representatives, shall be returned to the respective party and all information
so received shall be treated as confidential.

 

6.2 Conduct of Business. Prior to Closing. Each Constituent Corporation shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other, except in the normal
course of business. Neither Constituent Corporation shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities. Neither Constituent
Corporation shall enter into negotiations with any third party or complete any
transaction with a third party involving the sale of any of its assets or the
exchange of any of its common stock unless agreed to by the other Constituent
Corporation hereto, or as defined in this Agreement.

 

6.3 Confidential Information. Each party to this Agreement will treat all
non-public, confidential and trade secret information received from another
party as confidential, and such party shall not disclose or use such information
in a manner contrary to the purposes of this Agreement. Moreover, all such
information shall be returned to the party disclosing it in the event this
Agreement is terminated.

 

6.4 Notice of Non-Compliance. Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

 



  11

   



 

ARTICLE VII

Conditions Precedent to CTI’s Performance

 

7.1 CTI Obligations. CTI’s obligations hereunder shall be subject to the
satisfaction at or before Closing of all the conditions set forth in this
Article VII. CTI may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by it of any other condition of or any of its other
rights or remedies, at law or in equity, if FNTT shall be in default of any of
its representations, warranties or covenants under this Agreement.

 

7.2 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by FNTT in this Agreement or in
any written statement that shall be delivered to CTI by FNTT under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.

 

7.3 Performance. FNTT shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing.

 

7.4 Absence of Litigation. Except as disclosed to CTI prior to the Closing of
this Agreement, no action, suit or proceeding, including injunctive actions,
before any court or any governmental body or authority, pertaining to the
transaction contemplated by this Agreement or to its consummation, shall have
been instituted or threatened against FNTT.

 

7.5 Officer’s Certificate. FNTT shall have delivered to CTI a certificate dated
the date of Closing signed by the President of FNTT certifying that each of the
conditions specified in this Article has been fulfilled and that all of the
representations set forth in Article IV are true and correct as of the date of
Closing.

 

7.6 Corporate Action. FNTT shall have obtained in the form of a written
resolution, the approval of (i) FNTT’s shareholders for the transaction
contemplated by this Agreement, and (ii) its Board of Directors.

 

ARTICLE VIII

Conditions Precedent to FNTT’s Performance

 

8.1 Conditions. FNTT’s obligations hereunder shall be subject to the
satisfaction at or before the Closing of all the conditions set forth in this
Article VIII. FNTT may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by it of any other condition of or any of its rights
or remedies, at law or in equity, if CTI shall be in default of any of its
representations, warranties or covenants under this Agreement.

 

8.2 Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by CTI in this Agreement or in any
written statement that shall be delivered to FNTT by CTI under this Agreement
shall be true and accurate on and as of the date of Closing as though made at
that time.

 

8.3 Performance. CTI shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing.

 



  12

   



 

8.4 Absence of Litigation. Except as disclosed to CTI prior to the Closing of
this Agreement, no action, suit or proceeding, including injunctive actions,
before any court or any governmental body or authority, pertaining to the
transaction contemplated by this Agreement or to its consummation, shall have
been instituted or threatened against CTI.

 

8.5 Audited Financial Statements. CTI shall have delivered to FNTT at or prior
to Closing, fully audited financial statements in accordance with the standards
of the Public Company Accounting Oversight Board (“PCAOB”).

 

8.6 Officer’s Certificate. CTI shall have delivered to FNTT a certificate dated
the date of Closing signed by the President of CTI certifying that each of the
conditions specified in this Article has been fulfilled and that all of the
representations set forth in Article III are true and correct as of the Closing
Date.

 

8.7 Corporate Action. CTI shall have obtained in the form of a written
resolution, the approval of (i) CTI’s shareholders for the transaction
contemplated by this Agreement, and (ii) its Board of Directors.

 

ARTICLE IX

Closing

 

9.1 Closing. The closing of this Agreement shall be held at the offices of FNTT
or at any mutually agreeable place on or prior to 5:00 p.m., U.S. Eastern
Standard Time, Friday, May 4, 2018, unless extended by mutual agreement of the
parties. At the Closing:

 

a) FNTT shall deliver (i) the FNTT Shares to the CTI Shareholders within ten
(10) business days of Closing, and a copy of a resolution of its Board of
Directors authorizing such issuance, and (ii) the Officer’s Certificate
described in Section 7.5 to CTI.

 

b) In return for the FNTT Shares, the CTI Shareholders shall deliver to FNTT (i)
certificates or other representation acceptable to FNTT representing transfer of
all the CTI Shares.

 

c) CTI shall deliver to FNTT (i) the Officer’s Certificate described in Section
8.3, (ii) signed minutes of its meeting of its board of directors approving this
Agreement, and (iii) the CTI Financial Statements.

 

d) As the final item at Closing, the current directors of FNTT shall appoint new
members to its Board of Directors which new members in a majority shall
represent CTI.

 



  13

   



 

ARTICLE X

Covenants Subsequent to the Date of Closing

 

10.1 Recording of Merger. Within three (3) business days following Closing, the
Surviving Corporation will (a) cause a “Merger and Plan of Reorganization”
identical in content to “ARTICLE I” herein, and the amendment to the Articles of
Incorporation per Section 1.1 (h), to be filed with the State of Nevada and the
State of Florida, with a “Certified Copy” for each such filing to be returned to
the Surviving Corporation; and (b) file a name change with the U.S. Financial
Industry Regulatory Authority (“FINRA”) in order to effect a trading name and
symbol change in accordance with FINRA policies and procedures, and (c) file a
name change with OTC Markets, according to its rules and regulations as quickly
as permitted.

 

ARTICLE XI

General Provisions

 

11.1 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision herein.

 

11.2 No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.

 

11.3 Non-Waiver. The failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants or conditions of this
Agreement or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, covenants or
conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.

 

11.4 No Modification. This Agreement may not be amended or modified except by a
written agreement signed by the parties.

 

11.5 Entire Agreement. This Agreement constitutes the final understanding and
agreement among the parties with respect to the subject matter hereof and
supersedes all prior negotiations, understandings and agreements between and
among the parties, whether written or oral.

 

11.6 Choice of Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the state of Nevada applicable to
contracts made and to be performed entirely therein, without giving effect to
the rules or principles of conflicts of law. The parties hereto consent to the
jurisdiction of the courts of the State of Nevada and of any state and federal
court located therein, or in lieu of Nevada, any other jurisdiction approved by
each party hereto by mutual unanimous consent.

 



  14

   



 

11.7 Attorney’s Fees. In the event of any court proceeding to enforce the terms
hereof or of any dispute hereunder, the prevailing party in such proceeding
and/or dispute shall be entitled to recover its expenses associated therewith
including, without limitation, reasonable attorneys’ and paralegals’ fees and
costs through and including all trial and appellate levels and post-judgment
proceedings.

 

11.8 Severability. The provisions of this Agreement are severable and the
unenforceability of any provision shall not affect the enforceability of any
other provision hereof. In addition, in the event that any provision of this
Agreement (or any portion thereof) is determined by a court to be unenforceable
as drafted by virtue of the scope, duration, extent or character of any
obligation contained herein, the parties acknowledge that it is their intention
that such provision (or portion thereof) shall be construed in a manner designed
to effectuate the purposes of such provision to the maximum extent enforceable
under applicable law.

 

11.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. The parties agree that this Agreement, agreements ancillary to
this Agreement, and related documents to be entered into in connection with this
Agreement will be considered signed when the signature of a party is delivered
by facsimile transmission, or an electronic copy of this Agreement is delivered
bearing electronic signatures of the parties thereto. Such facsimile or
electronic signature shall be treated in all respects as having the same effect
as an original signature.

 

11.10 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
and properly addressed to each one’s respective address as first listed above.

 

11.11 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.

 

11.12 Finders/Brokers. There are no finders or brokers in connection with the
transaction contemplated herein.

 

11.13 Announcements. The parties will consult and cooperate with each other as
to the timing and content of any public announcements regarding this Agreement.

 

11.14 Expenses. Each party will bear their own expenses, including, but not
limited to, legal, accounting, paralegal, administrative and State filing fees
incurred in connection with this Agreement.

 



  15

   



 

11.15 Survival of Terms and Conditions. All provisions, terms and conditions of
this Agreement which by their text specify that they survive, or which need to
do so to give full force and effect to their intent and effect, will survive the
Closing or any termination of this Agreement, or until such provision, term or
condition is fulfilled by the parties so obligated to do so to the satisfaction
of the other parties hereto (the “Survival”). Such provisions, terms and
conditions includes, but are not limited to, the representations, warranties,
covenants and agreements of the parties in this Agreement or in any instrument,
certificate, opinion or other writing connected directly or indirectly to this
Agreement, and any or all of the content of “ARTICLE X”, “Covenants Subsequent
to the Date of Closing”, contained herein.

 

11.16 Termination, Amendment and Waiver.

 

a) Termination. This Agreement may be terminated at any time, whether before or
after approval of matters presented in connection with it, or after Closing:

 

(1) By mutual written consent of FNTT, CTI and a majority of the named CTI
Shareholders;

 

(2) In writing to the other parties hereto by FNTT, CTI or a majority of the
named CTI Shareholders, if:

 



 

(i) Any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or

 

 

 

 

(ii) The transaction shall not have been consummated on or before 5:00 p.m.,
U.S. Eastern Standard Time, Friday May 4, 2018 unless such failure is the result
of a material breach of this Agreement by a party hereto seeking to terminate
this Agreement.

 

 

 

 

(iii)

Any material breach has occurred of any article, section or provision of this
Agreement, including, but not limited to, Article X, “Covenants Subsequent to
the Date of Closing”.



 

(3) By FNTT, if CTI or any of the CTI Shareholders (a) breaches any respective
representations or warranties hereof, (b) fails to perform in any material
respect any of its covenants, agreements or obligations under this Agreement, or
(c) experiences any event in FNTT’s sole judgment that constitutes a Material
Adverse Effect as defined in Section 3.2; and

 

(4) By CTI or the CTI Shareholders, if FNTT (a) breaches any of its
representations or warranties hereof, (b) fails to perform in any material
respect any of its covenants, agreements or obligations under this Agreement, or
(c) experiences any event in CTI’s sole judgment that constitutes a Material
Adverse Effect as defined in Section 4.2.

 



  16

   



 

b) Effect of Termination. In the event of termination of this Agreement prior to
Closing by CTI, FNTT or a vote of the majority of the named CTI Shareholders, as
provided herein, this Agreement shall forthwith immediately become void and have
no effect, without any liability or obligation on the part of any party hereto,
and such termination shall not relieve any party hereto for any intentional
breach prior to such termination by a party hereto of any of its representations
or warranties or any of its covenants or agreements set forth in, or connected
to, this Agreement.

 

c) Extension; Waiver. As pertains to this Agreement, at any time the parties
may, to the extent legally allowable: (a) extend the time for the performance of
any of the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of each party hereto. The failure of any
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

 

d) Procedure for Termination, Amendment, Extension or Waiver. A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of (i) FNTT, an action by its
respective Board of Directors, and (ii) CTI, an action by its respective Board
of Directors or (iii) a written action signed by a majority of the CTI
Shareholders.

 

11.17 Authority to Bind. A responsible officer of Constituent Corporation has
read and understands the contents of this Agreement and is empowered and duly
authorized on behalf of its Constituent Corporation to execute it.

 

11.18 Further Assurances. The parties shall cooperate with one another at
reasonable times and on reasonable conditions and shall promptly execute and
deliver such instruments and documents as may be reasonably necessary in order
to fully carry out the intent and purposes of this Agreement, the relationship
contemplated hereunder, and any and all provisions contained herein, including,
but not limited to, Article X, “Covenants Subsequent to the Date of Closing”.

 

11.19 No Interpretation Against Drafter. There shall be no rule of
interpretation against the drafter in drafting this Agreement. All parties
acknowledge they have had ample time to review this Agreement, make or negotiate
any changes they deem necessary, and have had the opportunity to review this
Agreement with their respective attorneys.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 



“SURVIVING CORPORATION”

 

“MERGING CORPORATION”

 

 

 

 

 

FundThatCompany (“FNTT”)

 

CLIC Technology, Inc. (“CTI”)

 

a Nevada corporation

 

a Florida corporation

 

 

         

By:

/s/ Yosef Biton    By: /s/ Yosef Biton  

Yosef Biton, President and Director

  Yosef Biton, President and Director  



 

 

 

 

 



  17

   



 

SCHEDULE A

 

The following table lists the CTI Shareholders (the “Shareholders”) who
collectively represent 100% of the issued and outstanding capital stock of CTI,
and the quantity of shares of FNTT common stock that each such shareholder shall
receive from the Share Exchange (cf., Section 1.3).

 

CTI Shareholder Name and Address

FNTT Shares of Common Stock

To Be Issued

Yosef Biton

1815 NE 144th Street

North Miami, Florida 33181

55,000,000

Novelties Distribution, LLC

2171 NW 87th Avenue

Sunrise, FL 33322

55,000,000

TOTAL

110,000,000

 

 



18



 